NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-MAR-2021
                                            08:18 AM
                                            Dkt. 14 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

   MELINDA M. MOUQUIN TRUST, THROUGH ITS TRUSTEE, MELINDA M.
     MOUQUIN, Plaintiff/Counterclaim Defendant-Appellant, v.
 HALLIENE R. WALKER, Defendant/Counterclaim Plaintiff-Appellee,
                      DOES 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CASE NO. 2CC191000039)


    ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
   (By: Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears we lack appellate
jurisdiction over Plaintiff/Counterclaim Defendant-Appellant
Melinda M. Mouquin Trust, Through its Trustee, Melinda M.
Mouquin's (Mouquin) appeal from Civil No. 2CC191000039 because
the Circuit Court of the Second Circuit (circuit court) has not
entered a final, appealable judgment.
          An aggrieved party cannot obtain appellate review of a
circuit court's interlocutory orders in a civil case, under
Hawaii Revised Statutes (HRS) § 641-1(a) (2016), until the
circuit court has reduced its dispositive rulings to an
appealable, final judgment under Hawai#i Rules of Civil Procedure
(HRCP) Rule 58. Jenkins v. Cades Schutte Fleming & Wright, 76
Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994) ("An appeal may be
taken . . . only after the orders have been reduced to a judgment
and the judgment has been entered in favor of and against the
appropriate parties pursuant to HRCP [Rule] 58[.]" ).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Here, the February 8, 2021 Judgment is not final and
appealable under HRS § 641-1(a) because it expressly does not
resolve Defendant/Counterclaimant-Appellee Halliene R. Walker's
(Walker) counterclaim (Counterclaim): "In light of the
outstanding issues, . . . [Walker's] Counterclaim for specific
performance is not fully or completely adjudicated." The
Judgment also does not include certification under HRCP
Rule 54(b).
          Because the circuit court has explicitly indicated it
has not resolved all claims against all parties,1 Waikiki does
not apply to require a temporary remand for the entry of an
appealable, final judgment.
           Further, the Judgment does not fall within an exception
to the final-judgment rule under the Forgay doctrine, collateral-
order doctrine, or HRS § 641-1(b) (2016). See Greer v. Baker,
137 Hawai#i 249, 253, 369 P.3d 832, 836 (2016) (reciting the
requirements for appeals under the collateral order doctrine and
the Forgay doctrine); HRS § 641-1(b) (requirements for leave to
file an interlocutory appeal).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
           DATED: Honolulu, Hawai#i, March 18, 2021.

                                          /s/ Keith K. Hiraoka
                                          Presiding Judge

                                          /s/ Clyde J. Wadsworth
                                          Associate Judge

                                          /s/ Karen T. Nakasone
                                          Associate Judge




      1
          On January 14, 2021, the court temporarily remanded the case for
entry of a final, appealable judgment under Waikiki v. Ho #omaka Village Ass'n
of Apartment Owners, 140 Hawai#i 197, 204, 398 P.3d 786, 793 (2017), because
it appeared the circuit court had resolved all claims as to all parties in its
November 9, 2020 Order Granting [Walker's] Motion for Summary Judgment Against
[Mouquin], Filed July 17, 2020.

                                      2